By the Court,
Nelson, C. J.
The pleadings are quite untechnical, and have been drawn without comprehending fully previous decisions. They present two issues: 1. As to the beneficial property in the note ; and 2. As to the legal title to it. The first is immaterial, and the second was properly found for the plaintiff. The note is payable to bearer, and of course is transferable by delivery ; and a person thus holding it, has the legal interest and may maintain the suit.
It is true, the replication sets up that the plaintiff is the lawful owner and bearer; whereas the property of the note is in the bank: but as between the plaintiff and the defendants, the plaintiff is, in judgment of law, the owner, as they are precluded from disputing it. Unless the possession is mala fide, and may work some prejudice to them, they have no concern with that inquiry. The case stands firm upon the presumption of ownership arising from the possession, 15 Wendell, 640, and cases there cited.
New trial denied.